Citation Nr: 1529243	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
			
A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, granted entitlement to service connection for left varicocele repair, and residuals of concussion (currently rated as "History of Traumatic Brain Injury (TBI) Status Post Head Concussion with Headaches").  Each disability was rated as noncompensable, which the Veteran subsequently appealed.  Thereafter, the Veteran's claims file was relocated to the Montgomery, Alabama RO.

The case came before the Board in November 2011, at which time it found that the issue of entitlement to TDIU had been reasonably raised in the course of adjudication of the Veteran's claim for increased rating for his left varicocele and TBI disabilities.  The TDIU claim was remanded for development and adjudication by the RO.  The Board now finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for right shoulder strain, currently rated at 10 percent disabling; right knee meniscal injury, tinnitus, sinusitis status post pharyngitis with a history of allergic rhinitis, TBI, and left ulnar nerve neuropathy, each currently rated at 10 percent disabling.  The Veteran is also service-connected for right hand fifth digit deformity, right ear hearing loss, bronchitis, left varicocele repair, and spider bite residual scar; however, each of those disabilities are rated as noncompensable.  The Veteran's combined disability rating is 50 percent, therefore, he does not meet the percentage requirement for TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will refer the case to the Director, Compensation and Pension Services, for extraschedular consideration if it finds that the veteran is nonetheless unemployable due to his service-connected disabilities.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Rather, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a).)  

In its November 2011 decision, the Board found that the issue of entitlement to TDIU was reasonably raised by the record, as it was noted in the January 2010 VA examination that the Veteran was currently unemployed due to "medical issues and the economy."  Based on additional development and evidence, the Board now finds that entitlement to TDIU is not warranted.  First, the Board notes that the record shows that the Veteran has been employed in the construction industry since at least January 2012.  See VA treatment records dated January 24, 2012, and May 29, 2012; August 2012 VA examination.  The record also shows that he was consistently employed until February 2009, and was again employed as a general contractor in February 2011.  See VA treatment records dated April 12, 2007, December 17, 2007, February 28, 2008, July 31, 2008, February 6, 2009, and February 14, 2011.  As the Veteran maintained employment for at least most of 2012, it reasonable to conclude that his service-connected disabilities do not render him unemployable.

The Board notes that the Veteran has experienced intermittent periods of unemployment during the period on appeal.  However, to the extent that the Veteran asserts that his service-connected disabilities affected his employment during those periods, the Board finds that his disabilities did not render him unable to obtain or maintain substantially gainful employment.  As to the physical limitations caused by his service-connected disabilities, the Board acknowledges that the Veteran has difficulty with tasks that require lifting heavy objects.  January 2010 VA examination; August 2012 VA examination.  He also cannot stand or walk for long periods of time.  Id.  However, the August 2012 VA examiner noted that the Veteran was able to perform sedentary and light physical labor.  As to the effects of his TBI, a January 2010 VA examination report states that the Veteran has problems with memory loss, decreased concentration and poor social interactions.  However, there is no evidence in the record that those symptoms are of such severity as to effect his ability to maintain employment.  Based on the foregoing, the Board concludes that there is no evidence suggesting that the Veteran would be mentally or physically incapable of performing work due to his service connected disabilities.  Accordingly, his claim for entitlement to TDIU is denied.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2011, April 2012, and June 2014 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with a VA examination in August 2012 to address the effect of his service-connected disabilities on his employability.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


